DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/609,974, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-2, 4-11, 13-17 and 19-20 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crumm et al. (US 2011/0071707) in view of Mayer (US 4,505,124) and MacDowell et al. (US 2019/0164433).
In re. claim 1, Crumm teaches a method comprising: receiving one or more mission objectives (manage power demands) (para [0004]) for an aircraft mission (operating between waypoints) (para [0065]), and condition data (sufficient power, boost commands required, etc.) at a mission execution module (20) (para [0066]); generating, via the mission execution module, a mission plan (e.g. fuel cell boost when required) (fig. 6) executable to address at least one of the one or more mission objectives via manipulation of a power-thermal management system (13) (fig. 3) (para [0027], [0043]); receiving the generated mission plan at the PTMS directly from the mission execution module (utilize fuel cell boost) (para [0067]); and automatically executing the generated mission plan to operate an aircraft (via control system autopilot (11)) (para [0027]).
Crumm fails to disclose simulating, via a digital twin model, execution of the aircraft mission to address at least one of the one or more mission objectives; receiving, at the mission execution module, data output from simulation of the digital twin model, the data output including an estimate of a thermal energy storage state of an aircraft physical system twinned with the digital twin model; 
Mayer teaches simulating execution of the aircraft mission to address at least one of the one or more mission objectives (simulation study of environmental control system transient analysis) (col. 7, ln. 14-27)); receiving (via controller’s memory (82)), at a mission execution module (81) (fig. 3), data output from simulation, the data output including an estimate of a thermal energy storage state of an aircraft physical system (adequate fuel heat sink capacity for the flight mission) (col. 7, ln. 20-22); wherein the generated mission plan is based on the received data (control fuel temperatures) (col. 7, ln. 53-59).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Crumm to incorporate the teachings of Mayer to simulate the thermal energy storage state as recited, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of preventing heat absorbing capacity of the aircraft fuel from being depleted near the end of the aircraft mission. 
MacDowell teaches simulating via a digital twin model (106) (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Crumm as modified by Mayer to incorporate the teachings of MacDowell to utilize a digital twin for the simulation, since Crumm describes a power function outputting minimum requirements required to maintain stable aerial vehicle flight, and doing so would improve the algorithm by providing laterally optimized flight plans or three-dimensional optimized flight planning.

Crumm fails to disclose simulating, via a digital twin model, execution of the aircraft mission to address at least one of the one or more mission objectives; receiving, at the mission execution module, data output from simulation of the digital twin model, the data output including an estimate of a thermal energy storage state of an aircraft physical system twinned with the digital twin model; wherein the generated mission plan is based on the received data output from simulation of the digital twin model.
Mayer teaches simulating execution of the aircraft mission to address at least one of the one or more mission objectives (simulation study of environmental control system transient analysis) (col. 7, ln. 14-27)); receiving (via controller’s memory (82)), at a mission execution module (81) (fig. 3), data output from simulation, the data output including an estimate of a thermal energy storage state of an aircraft physical system (adequate fuel heat sink capacity for the flight mission) (col. 7, ln. 20-22); wherein the generated mission plan is based on the received data (control fuel temperatures) (col. 7, ln. 53-59).

MacDowell teaches simulating via a digital twin model (106) (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Crumm as modified by Mayer to incorporate the teachings of MacDowell to utilize a digital twin for the simulation, since Crumm describes a power function outputting minimum requirements required to maintain stable aerial vehicle flight, and doing so would improve the algorithm by providing laterally optimized flight plans or three-dimensional optimized flight planning.
In re. claim 16, Crumm teaches non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method (para [0027]) comprising: receiving at a mission execution module (20), one or more mission objectives (manage power demands) (para [0004]) for an aircraft mission (operating between waypoints) (para [0065]); generating, via the mission execution module, a mission plan (e.g. fuel cell boost) (fig. 6) executable to address at least one of the one or more mission objectives via manipulation of a power-thermal management system (13) (fig. 3) (para [0027], [0043]); receiving the generated mission plan at the PTMS directly from the mission execution module (utilize fuel cell boost) (para [0067]); and automatically executing the generated mission plan to operate an aircraft (via control system autopilot (11)) (para [0027]).

Mayer teaches simulating execution of the aircraft mission to address at least one of the one or more mission objectives (simulation study of environmental control system transient analysis) (col. 7, ln. 14-27)); receiving (via controller’s memory (82)), at a mission execution module (81) (fig. 3), data output from simulation, the data output including an estimate of a thermal energy storage state of an aircraft physical system (adequate fuel heat sink capacity for the flight mission) (col. 7, ln. 20-22); wherein the generated mission plan is based on the received data (control fuel temperatures) (col. 7, ln. 53-59).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Crumm to incorporate the teachings of Mayer to simulate the thermal energy storage state as recited, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of preventing heat absorbing capacity of the aircraft fuel from being depleted near the end of the aircraft mission. 
MacDowell teaches simulating via a digital twin model (106) (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Crumm as modified by Mayer to incorporate the teachings of MacDowell to utilize a digital twin for the simulation, since Crumm describes a power 
In re. claims 2, 11, and 17, Crumm as modified by Mayer and MacDowell (see Crumm) teach determining a change to at least one of: one or more mission objectives (111-115) (para [0065]) and the condition data (insufficient power, boost commands not required) (para [0066]); generating, via the mission execution module, an additional mission plan based on the change to at least one of the one or more mission objectives and the condition data (e.g. boost not provided (fig. 10a) (para [0082]), or abort mission) (para [0066]); and executing the generated additional mission plan to operate the aircraft (via control system autopilot (11)) (para [0027]).
In re. claims 4, 13, and 19, Crumm as modified by Mayer and MacDowell (see Crumm) teach detecting fault data with one or more sub-systems of the PTMS (minimum propulsion power function (126) detects fault associated with minimum requirements required to maintain stable aerial vehicle flight) (para [0076]) and updating the system with the detected fault data (fig. 8).
Crumm as modified by Mayer and MacDowell (see MacDowell) teach the digital twin system (106).
In re. claim 5, Crumm as modified by Mayer and MacDowell (see Crumm) teach the method of claim 1, wherein receiving condition data further comprises at least one of receiving or determining weather information (wind speed and altitude (fig. 8)) and receiving a propulsion system state (sufficient power) (para [0066]).
In re. claim 6, Crumm as modified by Mayer and MacDowell (see Crumm) teach the method of claim 5, wherein the propulsion system state includes fuel temperature (para [0043]), fuel gauge (92) indicating a level of fuel (fig. 4).

In re. claims 8 and 15, Crumm as modified by Mayer and MacDowell (see Crumm) teach one or more mission objectives is increasing flight range (by managing power demands via the power limits) (para [0004]) (para [0050]).
In re. claims 9, 14, and 20, Crumm as modified by Mayer and MacDowell (see Crumm) teach execution of the mission plan further comprises: modifying the operation of at least one sub-system (40) of the PTMS (13) via an operational input (para [0027] and [0030]).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647